DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information disclosure statements (IDS) were submitted on May 29, 2020; October 27, 2020; and November 24, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Status of Claims
Claims 1-27 are pending and are rejected under 35 U.S.C. §103.
Claims 1-27 are also rejected due to non-statutory double patenting.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Double Patenting - U.S. Patent No. 10,585,468
Claims 1-27 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,585,468 (issued to application 15/666499).  Although the claims at issue are not all identical, they are not patentably distinct from each other.  
Independent claims 1 and 26-27 of the instant application contain nearly identical limitations as independent claims 1 and 25-26 of U.S. Patent No. 10,585,468.  Independent claims 1 and 26-27, respectively, of the instant application recite broader limitations than what is recited in independent claims 1 and 25-26 of U.S. Patent No. 10,585,468, which fall entirely within the scope of claims 1 and 26-27, respectively, of the instant application.  
Claims 2-12 and 14-25 of the instant application contain limitations which are identical to limitations included in claims 2-12 and 13-24, respectively, of U.S. Patent No. 10,585,468.  
Claim 13 of the instant application contains identical or nearly identical limitations as found in claims 1 and 25-26 of U.S. Patent No. 10,585,468. 
Therefore, claims 1-27 in the instant application are anticipated by claims 1-26 in U.S. Patent No. 10,585,468.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-27
Claims 1-27 are rejected under 35 U.S.C. § 103 as being unpatentable over Ingels et al. (U.S. Patent Publication No. 2011/0245988) in view of Emert et al. (U.S. Patent No. 9,865,998).

Claim 1
Regarding claim 1, Ingels discloses:
A processor-implemented method for power control comprising: 
coupling a first power source and a second power source within a datacenter to a first set of power loads through a power control switch (Ingels: ¶ [0007]; ¶ [0028]-[0033] (dynamic switching of power outlets between power inlets and/or switching off individual power outlets)), wherein: 
the first power source and the second power source combined provide 2N redundancy to the first set of power loads (Ingels: ¶ [0028]-[0033]); and 
the power control switch changes the redundancy to the first set of power loads based on the software programming (Ingels: ¶ [0028]-[0033] (dynamic switching of power outlets between power inlets and/or switching off individual power outlets)). 
Further regarding claim 1, Ingels does not explicitly disclose, but Emert teaches:
the first set of power loads is capable of receiving 2N redundancy (Emert: Col. 9, Lines 32-35; Col. 10, Lines 1-3 (power supplied to set of dual corded electrical loads; most Information Technology electrical equipment such as servers, network switches, etc. has double electrical cords)); 
the power control switch includes software programming (Emert: Col. 25, Lines 31-47 (algorithms to implement power control/distribution are implemented via software, hardware, or combination of both)); and
the power control switch changes the redundancy to the first set of power loads based on the software programming (Ingels: ¶ [0028]-[0033]; Emert: Col. 25, Lines 31-47 (algorithms to implement power control/distribution are implemented via software, hardware, or combination of both)).

Emert teaches the use of dual corded electrical loads (Emert: Col. 9, Lines 32-35; Col. 10, Lines 1-3) and the use of software to implement power control/distribution algorithms (Emert: Col. 25, Lines 31-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize dual corded equipment/loads as taught by Emert in a data center such as that taught by Ingels since most Information Technology electrical equipment such as servers, network switches, etc. has double electrical cords (Emert: Col. 10, Lines 1-3).  It would also have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement power control/distribution algorithms using software as taught by Emert.  Doing so allows for changes to the power control/distribution 

Claims 2-25
Regarding claim 2, Ingels in view of Emert discloses:
The method of claim 1 further comprising dynamically changing from 2N redundancy to 1N redundancy using the power control switch (Ingels: ¶ [0028]-[0033] (dynamic switching of power outlets between power inlets and/or switching off individual power outlets)). 

Regarding claim 3, Ingels in view of Emert discloses:
The method of claim 2 wherein the dynamically changing is based on power requirements for a second set of power loads (Ingels: ¶ [0034]-[0036]; ¶ [0052]; ¶ [0059] (adjustments made based on power loads)). 

Regarding claim 4, Ingels in view of Emert discloses:
The method of claim 3 wherein the power requirements for a second set of power loads include 2N redundancy (Ingels: ¶ [0056] (ports for redundant power feeds distributed based on priorities associated with each server/computer)). 

Regarding claim 5, Ingels in view of Emert discloses:
The method of claim 2 further comprising dynamically restoring 2N redundancy using the power control switch (Ingels: ¶ [0028]-[0033] (dynamic switching of power outlets between power inlets and/or switching off individual power outlets)). 
Regarding claim 6, Ingels in view of Emert discloses:
The method of claim 2 wherein the dynamically changing is based on power policies for the datacenter (Ingels: ¶ [0054]-[0056] (ports for redundant power feeds distributed based on priorities associated with each server/computer; the priorities correspond to datacenter power policies in the claim)). 
Regarding claim 7, Ingels in view of Emert discloses:
The method of claim 6 further comprising executing the power policies through software programming (Emert: Col. 25, Lines 31-47 (algorithms to implement power control/distribution are implemented via software, hardware, or combination of both)). 
Regarding claim 8, Ingels in view of Emert discloses:
The method of claim 1 further comprising dynamically changing from 1N redundancy to 2N redundancy using the power control switch (Ingels: ¶ [0028]-[0033] (dynamic switching of power outlets between power inlets and/or switching off individual power outlets)). 
Regarding claim 9, Ingels in view of Emert discloses:
The method of claim 8 further comprising dynamically restoring 1N redundancy using the power control switch (Ingels: ¶ [0028]-[0033] (dynamic switching of power outlets between power inlets and/or switching off individual power outlets)).


Regarding claim 10, Ingels in view of Emert discloses:
The method of claim 1 wherein the first set of power loads comprises a first set of servers (Ingels: ¶ [0003] (data centers contain servers, routers, switches, etc.)). 
Regarding claim 11, Ingels in view of Emert discloses:
The method of claim 10 wherein the first set of servers is dual-corded (Emert: Col. 9, Lines 32-35; Col. 10, Lines 1-3 (power supplied to set of dual corded electrical loads; most Information Technology electrical equipment such as servers, network switches, etc. has double electrical cords)). 
Regarding claim 12, Ingels in view of Emert discloses:
The method of claim 10 wherein the first set of servers comprises a datacenter rack (Ingels: ¶ [0003] (computers organized in racks)). 
Regarding claim 13, Ingels in view of Emert discloses:
The method of claim 1 further comprising coupling the first power source and the second power source within the datacenter to a second set of power loads without going through the power control switch (Emert: Col. 9, Line 29 to Col. 10, Line 46 (use of cross ties to connect first and second power distribution platforms to first and second sets of loads)). 
Regarding claim 14, Ingels in view of Emert discloses:
The method of claim 13 wherein the second set of power loads is capable of receiving 2N redundancy (Emert: Col. 10, Lines 4-46). 
Regarding claim 15, Ingels in view of Emert discloses:
The method of claim 14 wherein the second set of power loads is provided 2N redundancy by the first power source and the second power source within the datacenter (Emert: Col. 10, Lines 4-46). 
Regarding claim 16, Ingels in view of Emert discloses:
The method of claim 14 wherein the second set of power loads comprises a second set of servers (Emert: Col. 10, Lines 4-46). 
Regarding claim 17, Ingels in view of Emert discloses:
The method of claim 16 wherein the second set of servers is dual-corded (Emert: Col. 10, Lines 4-46). 
Regarding claim 18, Ingels in view of Emert discloses:
The method of claim 1 further comprising coupling the first power source within the datacenter to a third set of power loads without going through the power control switch (Emert: Figure 12; Col. 30, Lines 58-67). 

Regarding claim 19, Ingels in view of Emert discloses:
The method of claim 18 wherein the third set of power loads is capable of receiving 1N power redundancy (Emert: Figure 12; Col. 30, Lines 58-67). 
Regarding claim 20, Ingels in view of Emert discloses:
The method of claim 19 wherein the third set of power loads is provided 1N redundancy by the first power source within the datacenter (Emert: Col. 30, Lines 58-67 (use of non-dual corded electric loads)). 
Regarding claim 21, Ingels in view of Emert discloses:
The method of claim 19 wherein the third set of power loads comprises a third set of servers (Ingels: ¶ [0003] (data centers contain servers, routers, switches, etc.)). 
Regarding claim 22, Ingels in view of Emert discloses:
The method of claim 21 wherein the third set of servers is single-corded (Emert: Col. 10, Lines 1-3 (some Information Technology equipment such as servers and switches may be single corded)). 
Regarding claim 23, Ingels in view of Emert discloses:
The method of claim 22 further comprising detecting a power failure, and initiating a shutdown of the third set of servers in response to detecting the power failure (Ingels: ¶ [0092] (“pro-actively shutdown the power outlets where such abnormalities are detected in order to avoid disastrous power outages in the data center (disaster prevention) or to exclude power outlets from rebooting where such abnormalities have been detected after a power failure has taken place (disaster recovery)”)). 
Regarding claim 24, Ingels in view of Emert discloses:
The method of claim 1 wherein a service level agreement (SLA) power provisioning is provided to the first set of power loads by the first power source, the second power source, and the power control switch (Ingels: ¶ [0028] (ports distributed amongst redundant power feeds taking into account various parameters, including SLA commitments)). 
Regarding claim 25, Ingels in view of Emert discloses:
The method of claim 24 wherein a power policy is used to implement rules for the service level agreement (Ingels: ¶ [0028]; ¶ [0054]-[0056] (priorities are associated with each server/computer and are used to distribute ports over the redundant power feeds)).

Claim 26
Regarding claim 26, Ingels discloses:
A computer program product embodied in a non-transitory computer readable medium for power control, the computer program product comprising code which causes one or more processors to perform operations of: 
coupling a first power source and a second power source within a datacenter to a first set of power loads through a power control switch (Ingels: ¶ [0007]; ¶ [0028]-[0033] (dynamic switching of power outlets between power inlets and/or switching off individual power outlets)), wherein: 

the power control switch changes the redundancy to the first set of power loads based on the software programming (Ingels: ¶ [0028]-[0033] (dynamic switching of power outlets between power inlets and/or switching off individual power outlets)). 

Further regarding claim 26, Ingels does not explicitly disclose, but Emert teaches:
the first set of power loads is capable of receiving 2N redundancy (Emert: Col. 9, Lines 32-35; Col. 10, Lines 1-3 (power supplied to set of dual corded electrical loads; most Information Technology electrical equipment such as servers, network switches, etc. has double electrical cords)); 
the power control switch includes software programming (Emert: Col. 25, Lines 31-47 (algorithms to implement power control/distribution are implemented via software, hardware, or combination of both)); and
the power control switch changes the redundancy to the first set of power loads based on the software programming (Ingels: ¶ [0028]-[0033]; Emert: Col. 25, Lines 31-47 (algorithms to implement power control/distribution are implemented via software, hardware, or combination of both)).

Emert teaches the use of dual corded electrical loads (Emert: Col. 9, Lines 32-35; Col. 10, Lines 1-3) and the use of software to implement power control/distribution algorithms (Emert: Col. 25, Lines 31-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize dual corded equipment/loads as taught 

Claim 27
Regarding claim 27, Ingels discloses: 
A computer system for power control comprising: 
one or more processors (Ingels: ¶ [0025]) attached to the memory wherein the one or more processors, when executing the instructions which are stored, are configured to: 
couple a first power source and a second power source within a datacenter to a first set of power loads through a power control switch (Ingels: ¶ [0007]; ¶ [0028]-[0033] (dynamic switching of power outlets between power inlets and/or switching off individual power outlets)), wherein: 
the first power source and the second power source combined provide 2N redundancy to the first set of power loads (Ingels: ¶ [0028]-[0033]); and 
the power control switch changes the redundancy to the first set of power loads based on the software programming (Ingels: ¶ [0028]-[0033] (dynamic switching of power outlets between power inlets and/or switching off individual power outlets)).

Further regarding claim 27, Ingels does not explicitly disclose, but Emert teaches:
a memory which stores instructions (Emert: Col. 31, Lines 14-24); 
the first set of power loads is capable of receiving 2N redundancy (Emert: Col. 9, Lines 32-35; Col. 10, Lines 1-3 (power supplied to set of dual corded electrical loads; most Information Technology electrical equipment such as servers, network switches, etc. has double electrical cords)); 
the power control switch includes software programming (Emert: Col. 25, Lines 31-47 (algorithms to implement power control/distribution are implemented via software, hardware, or combination of both)); and
the power control switch changes the redundancy to the first set of power loads based on the software programming (Ingels: ¶ [0028]-[0033]; Emert: Col. 25, Lines 31-47 (algorithms to implement power control/distribution are implemented via software, hardware, or combination of both)).

Emert teaches the use of dual corded electrical loads (Emert: Col. 9, Lines 32-35; Col. 10, Lines 1-3) and the use of software to implement power control/distribution algorithms (Emert: Col. 25, Lines 31-47).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize dual corded equipment/loads as taught by Emert in a data center such as that taught by Ingels since most Information Technology electrical equipment such as servers, network switches, etc. has double electrical cords (Emert: Col. 10, Lines 1-3).  It would also have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement power control/distribution algorithms using software as taught by Emert.  Doing so allows for changes to the power control/distribution .

Conclusion
This is a continuation of applicant's earlier Application No. 15/666499.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113